Hinton, J.,
delivered the opinion of the court.
*329This appeal cannot- he sustained. A decree of confirmation is a judgment of the court determining the rights of the parties, and such a decree possesses the same force and effect of any other adjudication by a court of competent jurisdiction. Such a decree will not be set aside except for fraud, mistake, surprise, or other cause for which equity would give like relief if the sale had been‘made by the parties in interest, instead of by the court. Brock v. Rice, 27 Gratt. 812; Berlin v. Melhorn, 75 Va. 639; Coles’ Heirs v. Coles’ Ex’or et als., 83 Va. 529. In tshe present case none of these circumstances appear.
The price cannot be said to be grossly inadequate, even if that by itself be admitted to be a ground for setting aside a sale duly made and confirmed, which I very much doubt.
As the record shows there have been three sales of this property, after a wide advertisement, and within less than a year of each other. At the first, sale the property brought $1,560, at the second sale $2,650, and at the third sale, if a debt of about $500 due the purchaser, and which cannot be reached, be included, about $4,000, and the record shows that the purchaser evidently did not consider that he had gotten a wonderful bargain, for he has agreed to sell it. for $5,000. There is, therefore, nothing in this objection. There is less, if that he possible, in the appellant’s second point- — -namely, that he did not have time between the 5th and the 27th September to [trepare himself to oppose the confirmation. He lived only three or four hours’ ride from the place where the motion was to be made, and had known of the death of his counsel several days before the motion ivas made, and ought to have provided himself Avith counsel in time to oppose the confirmation, although the actual notice given him, from Saturday to'Monday, Avas somewhat short. The decree of the circuit, court is right, and must be affirmed.
Decree affirmed.